Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Recited in line 4 of claim 1 is “the measuring circuit has a zero static current consumption” 
	However recited in fig. 1 and ¶19 of the instant specification “a virtually zero static current consumption”
virtually zero static current consumption’ differs from the claimed ‘zero static current consumption’. 
	Thus the claimed invention is not commensurate with the disclosures in the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collette US20190070043.
	Regarding Claim 1, Collette discloses in fig.1 and ¶s111-117 a flood sensor (wet sensor of fig. 1) comprising at least two electrodes (D+ and D- of fig. 1) connected with a measuring circuit (unlabeled comparator of fig.1 and ¶109 in view of ¶s98-99) arranged to detect a plurality of liquid levels; and wherein the measuring circuit has a 
Collette fails to explicitly sending a measured impedance to a server through a central control.
However Collette contemplates in ¶147 in view ¶57 sending wet event message to a system. In ¶s175-180 disclosed is wet resistance value included message format. 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling of the invention adapt the system of Collette to arrive at the claimed sending a measured impedance to a server through a central control without undue experiment for enhanced monitoring of general welfare. 
Regarding Claim 2, Collette’s disclosures in fig.1 and ¶s 57, 147, 175-180 renders obvious a radio module arranged to send the measured impedance to the central control.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
claims 3 and 6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685